Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Allowable Subject Matter


2.	Claims 1-20 and 100-105 are allowed.
3. 	The following is an examiner's statement of reason for allowance: 
With regard to device claims 1-10, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "wherein the first electrode comprises an active material from which at least one metallic species is transferred into interstices of a crystal lattice of the crystalline layer upon application of a first voltage across the first electrode and the second electrode, such that the resistance of the crystalline layer is altered” (claim 1); "wherein the first electrode comprises a material from which at least one metallic species is transferred into the single crystalline layer upon application of a first voltage across the first electrode and the second electrode, such that the resistance of the single crystalline layer is altered” (claim 2); or "wherein the first electrode comprises a material from which at least one metallic species is transferred into the polycrystalline layer upon application of a first voltage across the first electrode and the second electrode, such that the resistance of the polycrystalline layer is altered” (claim 3) as instantly claimed and in combination with the remaining elements. 
With regard to method claims 100-105, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "the first voltage causing a plurality of metallic species of the active material to be transferred into interstices of a crystal lattice of the crystalline layer, such that a resistance of the crystalline layer is altered” (claim 100); "the first voltage causing a plurality of metallic species of the material to be transferred into the single crystalline layer, such that a resistance of the single crystalline layer is altered” (claim 101); "the first voltage causing a plurality of metallic species of the material to be transferred into the polycrystalline layer, such that a resistance of the polycrystalline layer is altered” (claim 102); "wherein the first electrode comprises an active material from which at least one metallic species is transferred into interstices of a crystal lattice of the crystalline layer upon application of a first voltage across the first electrode and the second electrode, such that the resistance of the crystalline layer is altered” (claim 103); or "wherein the first electrode comprises a material from which at least one metallic species is transferred into the single crystalline layer upon application of a first voltage across the first electrode and the second electrode, such that the resistance of the single crystalline layer is altered” (claims 104 & 105) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818